DETAILED ACTION
This action is responsive to the application filed on 09/26/2022. Claims 1-11 are pending in the case. Claims 1, 7, 10 and 11 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Response to Amendment
Applicant’s amendments are sufficient to claims 10 and 11 are sufficient to preclude interpretation of the claim limitations under 35 U.S.C. 112(f). Thus, the rejections of Claims 10 and 11 under 35 U.S.C. 112(a) and 112(b) are also withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (US 20090055413 A1, previously presented), hereinafter Audet, in view of Yamada (US 20120287165 A1, previously presented), hereinafter Yamada.
Regarding Claim 1, Audet teaches:
A display method for displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, … the method comprising: (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; also FIG. 29, the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generating preview images corresponding to the file image for each of the revisions; displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other; and (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])
upon determining that the file image displayed on the display section has no revisions, (The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132], FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134] The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], in other words SMLOI automatically records and saves and enters altered documents, and if an information element possesses and altered document (i.e. assembly), it is shown in the time vector relative to the corresponding information element, but information elements without any alterations (i.e. does not possess at least one assembly) will not have images shown on the time vector)
generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images. (e.g. FIG. 29, information elements without at least one assembly are displayed adjacent to other images of the plurality of images, e.g. information element 246 displayed without any assemblies in the time vector 265 and adjacent to images of information elements 263 and the information element positioned below information element 246; The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], see also FIG. 56, information element 150 without any assemblies displayed in additional element vector 230.1.1 displayed adjacent to other images on information element vector 230.1)

As shown above, Audet teaches displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:
A display method for displaying a file image on a display section, (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the file image containing a plurality of images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising: (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
…
generating preview images corresponding to the file image… ; displaying the plurality of generated preview images in such a way that the plurality of generated preview images partially overlap with each other; (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])
Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, of Audet, to include displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, the method comprising, as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
wherein the preview images are generated in correspondence with an image selected from the plurality of images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])

Yamada, also, teaches:
wherein the preview images are generated in correspondence with an image selected from the plurality of images. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Therefore, combining Audet and Yamada would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and the preview images are juxtaposed with the image bundle. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Yamada also teaches:
wherein the file image includes an image bundle in which the plurality of images are juxtaposed in a first direction, and (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the preview images are juxtaposed with the image bundle. (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Therefore, combining Audet and Yamada would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Audet teaches:
wherein the image bundle and the preview images are generated for each of the revisions, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])
the image bundle and the preview images are juxtaposed and displayed along a second direction that intersects the first direction. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Audet teaches:
wherein identification marks that identify the revisions are displayed in the preview images. (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Audet, as modified, teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other on a revision basis is issued, a preview image for which the instruction of movement has been issued is moved such that the preview image displayed as a main display image is switched to another. (the document vectors are represented in a way it is possible for the user to use a controller to "navigate" within the vectorial space. [0038], move on a first information element vector... user continues the navigation... A characterization attribute is then selected from the second information element to generate a third information element vector and so forth  [0220] The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148] movements on the vectors can be based on the navigational actions of the user in the SMLOI. For instance, when the user moves along an vector searching for a particular information element, it is possible he/she moves the vector thus effecting the position of the vector on the screen in order to maximize the useful area 752...  when an information element is selected to be viewed in the useful area 752 [0223])

Yamada also teaches:
where an instruction of movement of one of the preview images so displayed as to overlap with each other… is issued, a preview image for which the instruction of movement has been issued is moved such that the preview image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that the newly selected thumbnail image is located at the opened facing page section [0094])

Regarding Claim 7, Audet teaches:
A display method for displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis,… (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, the method comprising: (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238])
determining whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generating revision images corresponding to an image having the revisions out of the plurality of images that form the image bundle; displaying the revision images so as to partially overlap with each other; and (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assembles 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])
upon determining that the file image displayed on the display section has no revisions, (The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132], FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134] The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], in other words SMLOI automatically records and saves and enters altered documents, and if an information element possesses and altered document (i.e. assembly), it is shown in the time vector relative to the corresponding information element, but information elements without any alterations (i.e. does not possess at least one assembly) will not have images shown on the time vector)
generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images. (e.g. FIG. 29, information elements without at least one assembly are displayed adjacent to other images of the plurality of images, e.g. information element 246 displayed without any assemblies in the time vector 265 and adjacent to images of information elements 263 and the information element positioned below information element 246; The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], see also FIG. 56, information element 150 without any assemblies displayed in additional element vector 230.1.1 displayed adjacent to other images on information element vector 230.1)

As shown above, Audet teaches displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, (emphasis added)

Yamada teaches:
A display method for displaying a file image on a display section, (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
the file image containing a plurality of images (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
wherein the file image contains an image bundle in which the plurality of images are juxtaposed in a first direction, the method comprising: (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
… 
generating [thumbnail] images corresponding to an image… out of the plurality of images that form the image bundle; displaying the… [thumbnail] images so as to partially overlap with each other; (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include displaying a file image on a display section, the file image containing a plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis, as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Audet teaches:
wherein in addition to the images having the revisions, second revision images corresponding to all of the plurality of images that form the image bundle are generated on a revision basis, and (all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138], e.g. FIG. 11, FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144... Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134])
the second revision images generated on a revision basis are displayed so as to partially overlap with each other. (e.g. FIG. 29 with information elements 150 juxtaposed on vectors 230 and 232, and assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other on vector 265, juxtaposed with information elements 150 on vectors 230 and 232 which intersect vector 265; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])

Regarding Claim 9, the rejection of Claim 7 is incorporated.
Audet teaches:
wherein when an instruction of movement of one of the revision images so displayed as to overlap with each other on a revision basis is issued, a revision image for which the instruction of movement has been issued is moved such that the revision image displayed as a main display image is switched to another. (the document vectors are represented in a way it is possible for the user to use a controller to "navigate" within the vectorial space. [0038], move on a first information element vector... user continues the navigation... A characterization attribute is then selected from the second information element to generate a third information element vector and so forth  [0220] The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148] movements on the vectors can be based on the navigational actions of the user in the SMLOI. For instance, when the user moves along an vector searching for a particular information element, it is possible he/she moves the vector thus effecting the position of the vector on the screen in order to maximize the useful area 752...  when an information element is selected to be viewed in the useful area 752 [0223])

Yamada also teaches:
wherein when an instruction of movement of one of the… [thumbnail] images so displayed as to overlap with each other… is issued, a [thumbnail] image is so moved that the… [thumbnail] image for which the instruction of movement has been issued is moved such that the revision image displayed as a main display image is switched to another. (See FIG.s 13A-14; when a thumbnail image other than the selected thumbnail image is newly selected, the thumbnail image group G1 is modified such that the newly selected thumbnail image is located at the opened facing page section [0094])

Regarding Claim 10, Audet teaches:
Audet teaches:
A display apparatus comprising: a display that displays a file image containing a plurality of images; and (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a processor programmed to: (The type of computer system presented in FIG. 6, that is well known by one skilled in the art, includes a processing means, such as a microprocessor, a memory mean 84, such as system RAM, and a storage means that can be network based, such as a hard disk or other storage means having a high capacity for storing documents and other information maintained by the filing system [0124])
generate the plurality of images to be so displayed as to be disposed along a first imaginary axis… (See FIG. 6, processing means 82 [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
determine whether the file image displayed on the display has revisions; upon determining that the file image displayed on the display has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generate a preview image selected from the plurality of images on a revision basis and generates a display image in which the preview images are displayed with part thereof overlapping with each other; and (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])
upon determining that the file image displayed on the display has no revisions, (The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132], FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134] The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], in other words SMLOI automatically records and saves and enters altered documents, and if an information element possesses and altered document (i.e. assembly), it is shown in the time vector relative to the corresponding information element, but information elements without any alterations (i.e. does not possess at least one assembly) will not have images shown on the time vector)
generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images. (e.g. FIG. 29, information elements without at least one assembly are displayed adjacent to other images of the plurality of images, e.g. information element 246 displayed without any assemblies in the time vector 265 and adjacent to images of information elements 263 and the information element positioned below information element 246; The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], see also FIG. 56, information element 150 without any assemblies displayed in additional element vector 230.1.1 displayed adjacent to other images on information element vector 230.1)

As shown above Audet teaches a processor that is programmed to generate the plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
generate the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:
A display apparatus comprising: a display that (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
displays a file image containing a plurality of images; and (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a processor programmed to: (The electronic apparatus 1000 includes a display section 1, a controller 2, a control section 3, a VRAM (Video Random Access Memory) 4, a RAM (Random Access Memory) 5, a storage section 8, an operation section 9, and a bus BUS [0056])
generate the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
…
generate a preview image selected from the plurality of images… and generates a display image in which the preview images are displayed with part thereof overlapping with each other; (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor program to generate the plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include generate the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Regarding Claim 11, Audet teaches:
A display apparatus comprising: a display that displays a file image containing a plurality of images; and (A display controller 104 is coupled to the system bus 90 and receives commands and data from the processing means 82 and from the memory means 84 via system bus 90. Display controller/adapter 104 controls a display device 106 in order to provide images for the user [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
a processor programmed to: (The type of computer system presented in FIG. 6, that is well known by one skilled in the art, includes a processing means, such as a microprocessor, a memory mean 84, such as system RAM, and a storage means that can be network based, such as a hard disk or other storage means having a high capacity for storing documents and other information maintained by the filing system [0124])
generate the plurality of images to be so displayed as to be disposed along a first imaginary axis… (See FIG. 6, processing means 82 [0124], all the information elements 150 from the user's SMLOI are represented along a first (horizontal) vector 230, where the most recent is shown on the right side according to the time vector 32 [0174], The most recent information elements 150 is being shown at the upper end of the information element vector 232 according to the relative time vector 236. [0176], Each information element vector 230.1, 230.2, 230.3 uses at least one characterization attribute to determine which information elements 150 subset, taken from a larger group of information elements 150, is displayed [0238], An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138])
determine whether the file image displayed on the display section has revisions; upon determining that the file image displayed on the display section has revisions, (a third document vector which may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document [0033],  An information element generally presents an image of the information, the multiple characteristics linked to the inserted document, and other information related to document and to the SMLOI. The information element presents either an image of the document or the real document itself. [0138] e.g. FIG. 11; The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132] FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134]; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V 4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 3 2. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147])
generate revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the revision images are displayed with part thereof overlapping with each other; and (e.g. FIG. 29 assemblies 257, 258 and 259 with images representative of their information element versions partially overlapping each other; the addition of assemblies 257, 258 and 259 (or information element versions) related to their respective information elements 262, 263 and 264... The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. The more recent information element in the latter assembly is shown on top according to the time vector 256. [0181], and FIG. 56; the additional information element vectors 230.1.1 added on the information element vectors 230.1 and intersecting information element 865... information element vector 230.1.1, represented along timeline 32, displays the different versions of document 865 (that is version 4 or V4) and is represented non-parallel with the information element vector 230.1. Version 1 (V1) through version 7 (V7) are shown respectively distributed on their own timeline 265 on each side of information element 865 version 4 (V4) that is actually timely placed on the timeline 32 of the information element vector 23 0.1 displaying the communications with the patent office 800. [0247], FIG. 12 also shows the anterior assemblies area 158. This area gives the user a direct view of the anterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the anterior assemblies area 158 [0147], FIG.12 shows the ulterior assemblies area 162. This area gives the user a direct view of the ulterior assemblies, versions, or annotations of the visualized information element according to the time vector 32. The user can directly access another information element assembly by selecting the desired assembly in the ulterior assemblies area 162 [0148])
upon determining that the file image displayed on the display has no revisions, (The SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. [0132], FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion [0134] The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], in other words SMLOI automatically records and saves and enters altered documents, and if an information element possesses and altered document (i.e. assembly), it is shown in the time vector relative to the corresponding information element, but information elements without any alterations (i.e. does not possess at least one assembly) will not have images shown on the time vector)
generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images. (e.g. FIG. 29, information elements without at least one assembly are displayed adjacent to other images of the plurality of images, e.g. information element 246 displayed without any assemblies in the time vector 265 and adjacent to images of information elements 263 and the information element positioned below information element 246; The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly. [0181], see also FIG. 56, information element 150 without any assemblies displayed in additional element vector 230.1.1 displayed adjacent to other images on information element vector 230.1) 

As shown above Audet teaches a processor programmed to generate the plurality of images to be so displayed as to be disposed along a first imaginary axis. However, Audet may not explicitly disclose:
that generate the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axes that intersect the first imaginary axis, and further rotated around the first imaginary axis (emphasis added)

Yamada teaches:
A display apparatus comprising: a display that (See FIG.s 1, 2, 7, 11-13B, 15A-15B, 19 and 38-41; image to be displayed on the display section 1 [0167], the control section 3 obtains parameters to be used for displaying the thumbnail image group G1 [0071], data includes numbers indicative of the arrangement order of the thumbnail images, and file names as the identifiers of the thumbnail images [0070])
displays a file image containing a plurality of images; and (obtains original images for a plurality of thumbnail images included in the thumbnail image group [0069])
a processor programmed to: (The electronic apparatus 1000 includes a display section 1, a controller 2, a control section 3, a VRAM (Video Random Access Memory) 4, a RAM (Random Access Memory) 5, a storage section 8, an operation section 9, and a bus BUS [0056])
generate the plurality of images  to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and (See FIG.s 10A-10E, rotation about imaginary axis M and the imaginary axes that make up plane N that intersect imaginary axis M; Each of the thumbnail images generated in step S104 is an image of an original image seen in a plan view… The shape of the thumbnail image will be changed, from the reference state, to a state being in a bird's eye view looking down from a certain viewpoint and being rotated about a certain rotation axis... The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M (a left side of the thumbnail image before deformation, in this example) as a center through an angle of rotation Θ from the reference state. The angle of the horizontal plane N (a deviation of an oval shown by a broken line in the figure from a precise circle) depends on an angle of depression ɸ with respect to the thumbnail image as viewed from a viewpoint above the upper side of the thumbnail image within the virtual space. [0073], the deformation of the thumbnail images may be characterized by two parameters, the angle of rotation Θ and the angle of depression ɸ. [0075])
…
generate… images corresponding to an image… out of the plurality of images and generates a display image in which the… images are displayed with part thereof overlapping with each other; (the control section 3 reduces or expands the original images obtained in step S101, thereby generating the thumbnail images. In this example, the original images are enlarged or reduced in size to have a predetermined width value after reduction or enlargement. The control section 3 stores the generated thumbnail images in the RAM 5 [0072] the plurality of thumbnail images include at least two thumbnail images partially overlapped each other [0076])

Given that Audet teaches a "circular" characterization attribute dimension (Audet [0182]) and that other distinctive visual features are within the scope of the present invention; namely, but not limited to: color, shape, size, alignment with the axis, frame size, frame thickness, frame color, icon, printed character( s) and movement (Audet [0245]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor programmed to generate the plurality of images to be so displayed as to be disposed along a first imaginary axis of Audet to include generate the plurality of images to be so displayed as to be disposed along a first imaginary axis, rotated around a second imaginary axis that intersect the first imaginary axis, and further rotated around the first imaginary axis; and as taught by Yamada.

One would have been motivated to do make such a modification to provide a for displaying a specified page, among a plurality of images, each of which is assigned with an operation of an application program, in a manner to be located at an opened facing page section (Yamada [0006]).

Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the response, Applicant submits that the combination of Audet and Yamada does not disclose or suggest the features of the claim 1, and similarly, claims 7, 10 and 11.  Examiner respectfully disagrees, as detailed below.
On pages 8-9 of the response, Applicant submits:
“Audet is merely directed to a tool for classifying documents to allow a multi-graphical representation. As best as could be determined, it appears that the Office Action has interpreted Audet's disclosure regarding "variations" as corresponding to the "revisions" of the present application. For example, as described in paragraph [0033], Audet discloses that a third document vector may represent the variation in time of a given document. Variations can mean versions, annotations, and updates of a given document. However, regardless of the Office Action's interpretation, there is no disclosure or suggestion in Audet of making a determination as to whether these variations exist, and upon making this determination, generating preview images for each of the variations, in the manner claimed. Yamada does not cure the deficiencies of Audet. That is, the combination of Audet and Yamada does not disclose or suggest "upon determining that the file image displayed on the display section has revisions, generating preview images corresponding to the file image for each of the revisions," as recited in claim 1, and similarly recited in claims 7, 10 and 11.
Furthermore, the combination of Audet and Yamada does not disclose or suggest "upon determining that the file image displayed on the display section has no revisions, generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images," as recited in claim 1, and as similarly recited in claims 7, 10 and 11.
			Examiner respectfully disagrees.
As shown in the rejection above, Audet teaches that the SMLOI automatically records the information linked to the document 112 such as (but not limited to) the file format 135, the time the insertion in the SMLOI was made, and the size of the file. (Audet [0132]). FIG. 11 shows an annotation 142 on which the user can chose to merge 146 the layer 143 so it will become an assembly 144. An assembly 144 is an independent document. Actions on documents through application software can be monitored by the SMLOI and altered documents being saved and entered automatically as new annotations in the SMLOI as a level one 130 insertion (Audet [0134]). The third dimension is another relative information element vector relative to time vector 265 and shows the assemblies relative to information elements that possess at least one assembly (Audet [0181]). Thus, Audet shows that the SMLOI monitors actions on the documents, with altered documents being saved and entered automatically. The assemblies represent the altered document that is saved and entered automatically. Then, the assemblies are displayed on a time vector relative to information elements that possess at least one assembly. Thus, based on the monitoring by the SMLOI, if an information element does not possess at least one assembly, the information element will be displayed on the information element vector adjacent to other information element vectors without any corresponding assemblies on the time vector, i.e. determine whether the file image displayed on the display has revisions; upon determining that the file image displayed on the display has revisions, generate revision images corresponding to an image having the revisions out of the plurality of images and generates a display image in which the revision images are displayed with part thereof overlapping with each other; and upon determining that the file image displayed on the display has no revisions, generate a representative image of the plurality of images and display the representative image adjacent to the plurality of images. An example of this can be seen in FIG. 29 of Audet where assemblies 257, 258 and 259 with images representative of their annotated versions of their respective information elements 262, 263 and 264 partially overlap each other, while other information elements without revisions/assemblies are not displayed with preview images, e.g. information element 246 and others with a single image.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-6 and 8-9 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.
Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179